DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1, line 2, the abbreviation “CW” should be change to --- continuous wave (CW) ---.
Claim 1, line 3, the phrase "the body" should be changed to --- a body ---.
Claim 1, line 4, the phrase “the apron” should be changed to --- an apron ---.
Claim 2, line 5, the phrase "the pilot" should be change to --- a pilot ---.
Claim 3, line 2, the phrase "the angle" should be changed to --- an angle ---.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jamieson et al [US 2004/00141170] in view of Rast [US 2005/0007257]
Claim 1.  A method and apparatus for human observation of aircraft navigation (the aircraft 10, see Fig. 1, para [(0009]) wherein: an apparatus providing a visual CW vertical laser line light source (the laser source 32, see Figs. 1, 2, para [0023, 0024]).
But Jamieson et al fails to disclose said apparatus being mounted on the aircraft to visually signal the body direction for maneuvering the aircraft on the apron area for human observation in remediation.   However, Jamieson et al discloses the laser-based system 30 disposed on-board an aircraft 10 for identifying a target concealed by a common object on the ground/terrain from a plan view of the common object from the aircraft 10 during flight comprises: a forward looking cross track laser altimeter operative to emit pulsed laser beams 16 at a predetermined rate along line swept paths forward and downward at a predetermined angle to the flight path 14 of the aircraft, the pulsed laser beams 16 being line swept back and forth across a ground track forward the aircraft and as the aircraft 10 moves along its flight path 14, the line sweeps serpentining an area of terrain forward the aircraft 10, the laser altimeter for receiving returns of the pulsed laser beams from the common object; and a first unit coupled to the laser altimeter for receiving the return data profiles and for assembling the data profiles of a predetermined number of consecutive line sweeps to form composite data of a three-dimensional image of the common object and target concealed thereby for each of a plurality of different approach flight paths and different flight directions, wherein each three-dimensional image providing a view orientation of the common object and target concealed thereby based on the corresponding approach flight path 
Rast suggests that the aircraft wingtip include laser sources 12, 16 to emit patterns 14, 18 forwardly to be observed by a pilot during taxi on runway for avoiding collisions of obstruction, see Figs. 1-3, 50, para [0015, 0108, 0379]).  Therefore, it would be obvious to one skill in the art before the effective file date of the invention to substitute the pilot visually observing laser patterns of Rast for the aircraft laser altimeter beams of Jamieson et al easily and quickly identify and recognize of objects/obstacles on the ground by a pilot for preventing of collisions.

Claim 2.  A method and apparatus for human observation of aircraft navigation wherein: an apparatus providing a CW static visual laser plane light source (the laser source 32, see Figs. 1, 2, para [0023, 0024]); said apparatus being mounted on the aircraft bottom plane to emit and visually observe a laser plane of light forward the aircraft travel direction for human observation for visual signals of objects in its path to the pilot (as the combination of pilot visually observing laser beams between Jamieson et al and Rast in respect to claim 1 above.

Claim 3.  A method and apparatus for human observation of aircraft navigation in claim 2, said apparatus can actively adjust the angle of the CW static visual laser line plane forward the aircraft travel (as the combination of pilot visually observing laser beams between Jamieson et al and Rast in respect to claim 1 above, and wherein the .

Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Applicant’s arguments, see the amended claims, filed on 01/08/2022, with respect to the rejection(s) of claims 1-3 under Jamieson et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rast to make the rejection smoother according to the new amended claim limitations.   It is obvious to one skill in the art to substitute the pilot visually observing laser patterns of Rast for the aircraft laser altimeter beams of Jamieson et al easily and quickly identify and recognize of objects/obstacles on the ground by a pilot for preventing of collisions, since the laser beams being visually observed by a human are available and usable in the illuminating and lighting industries.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Desmet discloses the safety distance display apparatus of the inventive aircraft uses laser projection of two crossing light signals for providing a pilot of the aircraft with a visual external safety cue in-order to allow the pilot to maintain a correct resp. safe distance between the aircraft and a given obstacle in the surroundings.
[US 2020/0217968]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
03/01/2022